IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,782-01




EX PARTE DAVOND LEE ROBERTSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1070266
IN THE 176TH DISTRICT COURT NUMBER FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and was sentenced to twenty-five years’ imprisonment. The First Court of Appeals affirmed
his conviction.  Robertson v. State, No. 01-07-00450-CR (Tex. App.–Houston, December 11, 2008). 
            On August 20, 2010, the trial court signed findings of fact and conclusions of law
recommended denying relief.  Finding of fact number one erroneously stated that Applicant was
sentenced to life imprisonment.  This Court does not adopt that finding, but based on the trial court’s
other findings of fact and conclusions of law, we deny relief.

Filed: November 3, 2010
Do not publish